Citation Nr: 0416166	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the knees, including arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.  H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from September 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that denied 
service connection for bilateral degenerative joint disease 
of the knees.


FINDINGS OF FACT

1.  Appellant currently has mild to severe degenerative joint 
disease of both knees, variously diagnosed as arthritis, 
bursitis, and meniscal tear. 

2.  There is no competent medical evidence that appellant's 
bilateral knee disorder is incidental to any documented 
injury or disease incurred in military service.  Continuing 
bilateral knee pathology was not shown to be present in 
service or related to in service occurrence or event.

3.  There is no medical or lay evidence showing that 
arthritis became manifest to a degree of 10 percent disabling 
within one year of discharge from service or that it was 
present at all in the first post-service years.


CONCLUSION OF LAW

Bilateral knee disorder was not incurred in or aggravated by 
military service, nor may the bilateral knee arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant submitted this claim before enactment of the VCAA, 
but the initial rating decision was rendered after enactment 
of the VCAA.  The VCAA accordingly applies to the instant 
case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case for service connection for bilateral knee 
degenerative joint disease, a substantially complete 
application was received in July 2000, and pre-VCAA duty-to-
assist letters were sent to appellant in September 2000 and 
December 2000; a VCAA duty-to-assist letter was sent to 
appellant in April 2001.    The claim was denied by rating 
decision in August 2001.  During the pendancy of this appeal, 
RO sent appellant another duty-to-assist letter in June 2002.

None of the four duty-to-assist letters cited above satisfied 
the fourth element ("give us everything you've got") cited 
in Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the duty-to-assist letters that were sent to 
appellant did not contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The four duty-
to-assist letters, the rating decision in August 2001, and 
the Statement of the Case (SOC) in 
November 2002 between them listed the evidence on file that 
had been considered in formulation of the decision and 
continually notified appellant of further steps needed to 
develop his claim or perfect his appeal.  Finally, the Board 
notes that appellant notified RO in writing in February 2004 
that he had no additional medical records to submit and 
desired RO to continue processing his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The duty to assist may 
include affording a claimant a VA medical examination or 
obtaining a medical opinion.  38 C.F.R. § 3.159(c)(4)(2003).  
In this case, RO obtained appellant's service medical records 
and treatment records from the Fayetteville VA Medical Center 
(VAMC) and several private medical providers.  RO in fact 
submitted five formal requests for medical records from 
Philadelphia VAMC, which appellant had identified as one of 
his medical providers, and did not stop pursuing these 
records until Philadelphia VAMC responded in writing that 
there were no such records on file.  RO also afforded 
appellant a VA medical examination in order to procure 
additional evidence in regard to the etiology of appellant's 
claimed disability.  The Board accordingly finds that VA's 
duty to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's claim for service connection for bilateral knee 
condition was submitted in July 2000.  Appellant's claim 
asserts that appellant's knees are worn out due to strenuous 
exercise while in service.  The claim also asserts that 
appellant had to crawl around on cold concrete floors in the 
motor pool while working as a vehicle mechanic.  Finally, 
appellant's claim asserts that appellant had a motor vehicle 
accident that occurred in July 1968 while he was stationed in 
Korea.  The specific disabilities cited in appellant's claim 
are extreme bursitis, osteoarthritis, and torn ligaments.

Appellant's service medical records are on file.  These show 
no evidence of treatment for a knee injury, or for any trauma 
consequent to a motor vehicle accident.  Appellant's service 
separation physical examination does not mention any trauma 
suffered in a motor vehicle accident in service, or any 
residual injury resulting from or consistent with such 
trauma.

Private medical records from Dr. A.M. show that appellant was 
treated for pain and swelling in the right knee in January 
1987, apparently consequent to working on concrete 1 month 
previously; Dr. A.M.'s impression was bursitis.  That 
impression/diagnosis was continued in a treatment in May 
1989.  Appellant returned in February 1990 with swelling and 
crepitus of the right knee; the impression at that time was 
internal derangement of the right knee.  The same 
impression/diagnosis was recorded at appellant's follow-up in 
April 1990.

Private medical records are on file from Doctor's Urgent Care 
Centre and Doctor's Family Care Centre.  Appellant complained 
of right knee pain in August 1987; the impression was 
degenerative joint disease (DJD) of the right knee.
 
Private treatment records are on file from Dr. S.H.K.  
Appellant presented in March 1992 with bilateral knee pain.  
On examination, appellant's knees showed full range of motion 
with some patellofemoral crepitus with mild effusion.  X-rays 
of both knees showed mild degenerative changes.  The 
impression was degenerative arthritis of the left and right 
knee.

The record contains one treatment note from Cary Orthopedic 
Center in October 1992.  Appellant presented with complaint 
of pain and swelling of both knees, of many years duration.  
Examination showed that appellant had moderate effusion 
bilaterally, worse on the left.  The left knee also showed 
severe medial joint line pain consistent with a meniscal 
tear.  Appellant had no ligamentous instability.  X-rays 
showed mild diffuse arthritic changes.  The physician 
prescribed pain medication and advised appellant to consider 
left knee arthroscopy.

In November 1992, appellant asked Dr. S.H.K. to perform 
bilateral arthroscopy, since appellant had been informed by 
Cary Orthopedics that he had torn cartilage in the left knee.  
Dr. S.H.K.'s impression during that consultation was 
suspected meniscal lesions in the posterior horn, 
bilaterally.  However, in May 1993 Dr. S.H.K. recommended 
that the arthroscopy not be performed, since appellant was 
not having problems, showed no joint effusion or instability, 
and showed minimal tenderness along the medial joint line.

RO requested patient's records from Fayetteville VAMC.  
Fayetteville VAMC responded that appellant began treatment 
there in July 1999.  Treatment records from Fayetteville VAMC 
are on file for the period August 1999 to September 2000.  
Those records show that appellant complained of left knee 
pain in February 2000, and was provided pain medication.  In 
July 2000, appellant was treated for left knee pain, which he 
reported had persisted since his military service; the 
condition was treated with ace, ice, and elevation.  On 
observation, the left knee showed no swelling or erythema, 
but showed crepitus on range of motion.  The impression was 
bi-compartment degenerative joint disease (DJD) of the left 
knee, and possible degenerative medial meniscus tear.  A "to 
whom it may concern" entry in appellant's VAMC record in May 
2001 notes that appellant's bilateral DJD of the knees is 
degenerative and will not improve over time.

In October 2000, appellant advised RO that he had been 
treated at the Philadelphia VAMC in the early 1970's; 
however, Philadelphia VAMC informed RO that it has no 
treatment records for appellant.  

Appellant's wife submitted a lay statement in January 2001.  
The letter asserts that she knew appellant since 1969, which 
the Board notes is the year of appellant's discharge from the 
military.  In the early 1970's, appellant had several 
episodes of not being able to get out of bed due to knee 
pain.  Appellant has experienced regular knee problems since 
1977; he is now in constant pain and unable to walk or stand 
for any length of time.  The letter asserts that appellant 
had received treatment at Fayetteville VAMC in 1980 or 1981; 
however, as noted above, Fayetteville VAMC has no treatment 
notes prior to July 1999.

The file contains a lay statement by acquaintance C.G. dated 
June 2001.  C.G. states that she can attest that appellant 
was sick with swollen knees in the early 1970's and unable to 
ambulate.  She also states that appellant went to the 
Philadelphia VAMC for treatment.

Appellant submitted a letter in April 2002 stating that his 
DD-214 had an incorrect social security number, which may 
account for the lack of documentation of his professed 
vehicle accident in Korea.  However, appellant's medical 
records are on file, including his service in Korea, since 
these were retrieved by appellant's service number, not by 
social security number.

Appellant submitted a statement in July 2002, in response to 
an inquiry from RO, listing the employers he has had since 
discharge from the military.  Appellant's employment since 
the military has exclusively been as a brickmason.  Appellant 
asserts that he has not held any job that was stressful to 
his knees.

Appellant received a VA X-ray in October 2002.  The X-ray 
showed mild degenerative changes in both knees.  No 
significant compartmental narrowing was detected.  
Osteophytic spur was noted of the patellae.  A small cyst was 
noted at the proximal tibia of the left knee.  No acute bony 
process was identified, and soft tissues were negative.

Appellant underwent a VA medical examination in October 2002.  
The examiner reviewed the C-file.  The examiner noted the 
history of appellant's knee problem, both as reported by 
appellant and as documented in the file.  Appellant wore 
braces on both knees and reported daily aching, and more pain 
on weight bearing, bending, and flexing.  Daylong weight 
bearing reportedly caused both knees to swell.  The right 
knee reportedly felt unstable toward the front, and the left 
knee reportedly felt unstable side-to-side.

A physical exam was conducted.  It was indicated that 
degenerative changes were thought to be present.  In regard 
to causation, the examiner stated that he could not flatly 
state that appellant's condition was not due to military 
service, but that it was not likely that the severe 
degenerative condition stemmed from events in the service.  
Rather, it appeared to stem from appellant's prolonged career 
as a brickmason.  The examiner noted that appellant left 
service in 1969 and had severe degenerative disease 23 years 
later.  The condition continues to progress up to the 
present.          

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Application of the Hickson analysis does not support a grant 
of service connection for bilateral knee disability.  There 
is medical evidence both from VA and private medical 
providers that appellant currently has a bilateral knee 
condition, variously diagnosed, that causes him a disability, 
so the first part of the Hickson analysis is satisfied.  
However, there is absolutely no documentation in 
contemporaneous records of an in-service disease or injury, 
so the second part of the Hickson analysis is not satisfied.  
There is also no medical evidence of nexus between 
appellant's current bilateral knee disability and any in-
service disease or injury, and in fact the VA medical 
examination of October 2002 specifically opines that it is 
not likely that appellant's degenerative condition stems from 
events in the service.  Accordingly, the third part of the 
Hickson analysis is not satisfied.

An alternative to the Hickson analysis applies to claims for 
service connection for chronic conditions.  38 C.F.R. 
§ 3.303(b) (2003).  Under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a chronic condition when (1) a 
chronic disease manifests itself in service, or within the 
presumptive period under 38 C.F.R. § 3.307, and the veteran 
currently has the same condition, or (2) a disease manifests 
itself in service or within the presumptive period and is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 494-498 
(1997).  

Appellant has been diagnosed with degenerative arthritis of 
the both knees.  Arthritis is listed among the recognized 
chronic diseases in 38 C.F.R. § 3.309 (2003).  Service 
connection for arthritis may be presumed, if the disease 
became manifest to a degree of 10 percent or more within one 
year of separation from active military service, even if 
there was no diagnosis or treatment for the condition during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In this case, there is no direct medical or other competent 
evidence that arthritis became manifest within the first year 
after appellant's discharge.  The earliest medical 
documentation of a complaint for knee problems occurs in 
January 1987, which is 18 years after appellant's discharge 
from service, and the earliest actual diagnosis of arthritis 
occurs in March 1992, 23 years after appellant's discharge 
from service.

A chronic disease need not be diagnosed within the 
presumptive period, but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c) (2003); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991); Fortuck v. Principi, 
17 Vet. App. 173 (2003).

The Board notes that the lay statements by appellant's wife 
and by acquaintance C.G. attest that appellant suffered 
debilitating knee symptoms as early as the 1970's.  A 
layperson can provide an eyewitness account of a veteran's 
visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, these lay statements do not 
specifically document that arthritis-like symptoms were 
present to a degree of 10 percent disabling within a year of 
discharge, and, even if they did, medical diagnosis would 
have to follow without unreasonable delay.  The lapse in time 
from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is 
ultimately a question for the Board to address.  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  The Board finds that the 
lapse in time of 23 years between appellant's discharge from 
service and the first formal diagnosis or arthritis is simply 
too long to be reasonable for the presumption of chronic 
condition to apply, even with the support of the lay 
statements. 

The passage of many years between discharge from military 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  As noted above, there is a 
period of many years between appellant's discharge and a 
competent medical diagnosis of arthritis, and a period of 
many years between appellant's discharge and documentation of 
medical treatment for any kind of bilateral knee complaint 
whatever.  The Board finds that this is evidence against the 
claim of service connection.  

It is noted that the veteran gave a history of in-service 
pathology, but that has not been confirmed by any 
contemporaneous medical evidence.  There were no 
abnormalities found on examination for separation.  The 
veteran reported in service treatment, but this is not 
confirmed.  While those records may be lost, it is further 
noted that there is no pertinent history in the other records 
of any limitation due to knee pathology.  While he has 
reported symptoms right after service, these are not 
confirmed by medical evidence.  Again, the first objective 
evidence of chronic or continuing knee pathology is some 
years after service, and is not then shown to be related to 
any in-service occurrence or event.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Hibbard 
v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 
F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, the Board 
has found no evidence of an etiological connection between 
the appellant's bilateral knee condition and his active 
military service, and actual evidence against such a 
connection as detailed above.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for bilateral degenerative joint disease 
of the knees is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



